EXAMINER’S COMMENT / AMENDMENT / REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 May 2021 has been entered. 

Terminal Disclaimer
The terminal disclaimer filed on 10 July 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of Erbey, II; John R. et al. (US 10512713 B2), Erbey, II; John R. et al. (US 9744331 B2), Erbey, II; John R. et al. (US 10307564 B2) and Erbey, II; John R. et al. (US 10610664 B2) has been reviewed and is accepted. The terminal disclaimer has been recorded. 



Examiner’s Comment 
The objection to claim 5 for minor informalities and the rejections of claims 42-48 under 35 USC § 112 for indefinite language are withdrawn in view of the amendments filed 26 October 2020. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ann M. Cannoni on Tuesday, 15 December 2020.
Claims 23 and 55 are amended as follows. [[Deletions are in double brackets]] and additions are underlined. Ellipsis … designates unchanged portions of claims which have been omitted for brevity.
Claim 23 (Amended in part) “… wherein the second direction is not co-[[planer]] planar with the first direction.” 
Claim 55 (Amended in part) “… generate the [[position]] positive and/or negative pressure in a proximal end of the drainage lumen.”  

Rejoinder
Claim 1 is allowable. Claims 14-16, 21-28, 34, 36-41, 43, 49 and 51-59, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 

Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Claims
Claims 1-2, 4-28, 30-34, 36-49 and 51-59 are allowed.

Response to Declaration under 37 CFR 1.132 
The Declaration under 37 CFR 1.132 filed 26 October 2020 is sufficient to overcome rejections citing Ikeguchi; Edward F. (US 6500158 B1) in view of Aliski, Peter et al. (US 20050240141 A1). Declarant’s arguments are persuasive and the rejections have been withdrawn. 



Reasons for Allowance
All references cited on the IDS filed 12 May 2021 have been considered. 

Bell; Stephen Graham (US 20080255550 A1), the closest art of record, discloses a method and device for neutralizing an organ (¶ [0004], [0011], [0025], assembly 10); including a vacuum source (¶ [0026], source 14 of vacuum); a catheter having an expandable retention portion that defines a three-dimensional shape (¶ [0029], ablation catheter 21; ¶ [0044], FIGS. 9-13, ablation catheter 70; ¶ [0045], expandable metal mesh or array 74)
However, Bell does not configure the catheter to be placed in a kidney or ureter and instead configures it to be delivered to a gall bladder or appendix (¶ [0046], the mesh or array 74 in the collapsed configuration … can be advanced through a natural orifice through the overtube 19 into, e.g., the gall bladder or appendix (FIG. 11)).

Also cited recently, Xu; Zhongren et al. (CN 2588940 Y) discloses a system including a vacuum source (claim 1, expansion suction pump) and an elongated tube (hollow tube chamber 2). However, Xu does not disclose that the system is configured to be placed in a kidney or ureter. Xu also lacks an expandable retention portion that inhibits tissue from occluding a drainage lumen upon application of negative pressure. At most, Xu appears to disclose a catheter with two lumens (two connection tubes 3, 5).



All references cited on the IDS filed 19 April 2021 have been considered. 
Humphreys; Mitchell R. et al. (US 20080243091 A1) describes an endoscopic renal protective technique (¶ [0004], [0005]), including a catheter having an expandable retention portion configured to be placed in a ureter or kidney (¶ [0028], oxygenating the kidney via the urinary collecting system; ¶ [0034], the perfusate may be a perfluorocarbon emulsion, Oxygent™ (Alliance Pharmaceutical Corp), delivered through a 2.3 French catheter; Figs. 1C and 1D show a catheter tip with a plurality of ports). However, Humphreys does not configure the catheter or its drainage ports to inhibit occlusion of the catheter lumen when negative pressure is applied. 
Humphreys does not appear to withdraw fluid into the catheter through the catheter, and instead infuses it from a fluid source. At most, Humphreys describes a pump for conveying perfusion fluid within an external fluid supply (¶ [0036], after the holding chamber the material would transfers through a delivery pump that may relay the perfusate to the renal collecting system in a pulsed, constant or variable manor).
Teague; James A. et al. (US 6569150 B2) discloses a drainage stent or catheter (col. 1, lines 9-10; col. 4, lines 34-40; cols. 5-6, lines 66-9, medical device 10; col. 7, lines 25-32, FIG. 5, another embodiment of a medical device 10A), comprising a ureteral catheter (col. 7, lines 25-32, the device 10A is suitable for use as a ureteral stent), wherein the catheter has a retention portion with drainage ports (col. 7, lines 50-55, Fig. 2A, a plurality of drain holes 30A may be disposed along the elongated member 12A and/or the retention structures 32 and 34 to permit drainage of fluid into the lumen). However, Teague lacks a negative pressure source, and instead provides only a passive drainage device (col. 8, lines 19-27, FIGS. 7A-B. A plurality of drain holes 30B may be disposed along the elongated member 12B of the device 10B to permit drainage of fluid into the lumen). Teague is silent whether the ports inhibit tissue from occluding a lumen of the catheter, and does not design the catheter to be used in combination with a negative pressure source. 

Applicant’s arguments filed 26 October 2020 regarding Ikeguchi; Edward F. (US 6500158 B1), Jeckel; Charles Norman (US 2285980 A), Snell, Robert et al. (US 20050049577 A1) and Gandras; Eric et al. (US 20140276628 A1) have been considered and are persuasive. Examiner advances additional reasons for allowance.
Ikeguchi, the closest art of record, lacks a retention portion having a distal end diameter greater than a proximal end diameter. At most, Ikeguchi discloses embodiments of a retention portion having an enlarged middle portion. However, both embodiments show a distal end which tapers to substantially the same diameter as the proximal end of the retention portion. 
Also of record, Gandras discloses an elongated tube and an expandable retention portion (¶ [0056], shaft 120 with a lumen and an expandable retention member 122; ¶ [0059], Fig. 2, catheter shaft 220 … retention member 222; ¶ [0086], FIG. 10, retention member 1122). However, Gandras lacks a retention portion having a distal end diameter greater than a proximal end diameter. Similarly to Ikeguchi, Gandras describes a retention portion with an expandable middle section, but shows that the distal end tapers to a narrower diameter. Also, Gandras is not configured to apply negative pressure or drain a region of the kidney or ureter. Instead, Gandras passively drains the bladder (Fig. 2). 
Another cited reference, Snell, is not configured to drain a kidney or ureter and is instead mainly configured to be placed in the bladder (¶ [0002]). Although Snell suggests to drain other locations, Snell only addresses these generally and does not specifically list the ureter or kidney (¶ [0010]). Additionally, Snell is limited to passively draining the bladder and does not teach or suggest to apply negative pressure. 

Also of record, Aliski, Peter et al. (US 20050240141 A1) discloses an expandable retention portion configured for placement in a renal pelvis (¶ [0044], the plurality of petals 42 provide a means for anchoring the kidney curl portion 40 in the renal pelvis). However, Aliski does not configure petals 42 to resist collapse if subjected to negative pressure. At most, Aliski describes a passive drainage device constructed of soft materials (¶ [0054], the stent 10, 110 may be formed from … silicone, thermoplastic materials, elastomers). 

The following newly cited references fail to teach or suggest all limitations of the amended claims. 
Aliski, Peter et al. (US 20050240280 A1) discloses an expandable retention portion configured for placement in a kidney (¶ [0025], retention disk 30, and valve 40; ¶ [0032], the valve lips 42 define a lumen 46 therebetween and in communication with the retention disk lumen 39, and thus, with the lumen 26 of the body portion 22 and therefore with the kidney 100). However, Aliski does not configure the retention portion to resist collapse under negative pressure and at most discloses a passive drainage device constructed of soft materials (¶ [0026], suitable materials include, but not limited to, silicone, thermoplastic materials, elastomers). 
Hart, Charles C. (US 20020062148 A1) describes a ureteral catheter (¶ [0038], stent or prosthesis 30 … adapted for developing or maintaining a patent lumen in the ureter 38), including an expandable retention portion configured (¶ [0039], the retention member 48 assists in maintaining the stent 30 within the body passage 38). However, Hart lacks a greater distal end diameter and instead shows that retention member 48 tapers to a smaller diameter at its distal end (¶ [0039], the lumen of the stent body 36 is fully developed along the length of the stent body 36, narrowing only at the distal tube end 34).
Hill, Frank C. et al. (US 20030018291 A1) and Cohen; David (US 20090088677 A1) each describe ear implants having an expandable retention portion with a greater distal end diameter. However, neither Hill nor Cohen discloses a retention portion configured for placement in a kidney, renal pelvis or ureter, and instead configure their respective devices to be placed through a tympanic membrane. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781